— In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Kings County (Tejada, J.), dated March 9, 1988, which limited his visitation with his daughter to the period from 10:00 a.m to 6:00 p.m. every Saturday.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, we find no impropriety or improvident exercise of discretion in the formulation of the visitation schedule (see, Nelms v Nelms, 135 AD2d 518; Kandel v Kandel, 129 AD2d 617; People ex rel. Cramp v *378Cramp, 117 AD2d 762). Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.